Citation Nr: 1534777	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-19 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include degenerative disc disease.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to the Veteran's cervical spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to September 1976, from September 1980 to September 1983, and from August 1991 to August 1992.  He also reportedly had additional service in the National Guard, so presumably also had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA). 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

On his July 2013 substantive appeal, the Veteran requested a hearing before the Board in Washington, D.C.  Pursuant to his request, a Board hearing was scheduled on July 2015.  The Veteran did not appear for the hearing and did not offer any good-cause explanation for his absence or request that the hearing be rescheduled.  Thus, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. §§ 20.702(d) (2013).  

The claim of service connection for a cervical spine disability, to include degenerative disc disease, was originally raised and adjudicated as a separate claim of service connection.  To ensure that all related neck disabilities are considered, the Board has expanded the claim and re-characterized the issue as entitlement to service connection for a cervical spine disability, to include degenerative disc disease.  See Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a cervical spine disability, to include degenerative disc disease, and a left shoulder disability, to include as secondary to a cervical spine disability.  Additional development is necessary before a decision may be rendered.

Cervical Spine Disability

The Veteran is seeking entitlement to service connection for a cervical spine disability, to include degenerative disc disease.  The Veteran contends that he injured his neck in an accident while stationed in Saudi Arabia when a tow bar hit his finger and fractured it.  He contends that he fell on his back and injured his back, neck, and head, and with pain more on his left side than right.  

The Veteran's VA treatment records from shortly after service reflect that the Veteran has been diagnosed and treated for a neck disability.  Specifically, the Veteran's November 1993 physical examination shows complaints of neck tenderness.  The record reflects that the Veteran dated the discomfort to multiple repetitious tasks during his stint in the Persian Gulf such as lifting heavy machinery.  A November 1993 radiology report shows a diagnosis of mild degenerative disease with a narrowed disc between C5-C6 straightening of the lordotic curve.  Further, the Veteran's VA treatment records reflect that he was diagnosed with mild degenerative disc disease.  In a March 2010 VA treatment record, the VA physician noted that the Veteran had chronic low back, neck, and bilateral shoulder pain from degenerative joint disease.  

Under these circumstances, the Board finds that the Veteran must be afforded an appropriate examination to determine whether there is a relationship between the Veteran's cervical spine disability, to include degenerative disc disease, and military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007)

Left Shoulder Disability

The Veteran is also seeking entitlement to service connection for a left shoulder disability.  The Veteran contends that his left shoulder disability occurred when he injured his neck in the accident noted above while stationed in Saudi Arabia; he claims that his left shoulder disability is secondary to his claimed cervical spine disability.  

Further, the Veteran's left shoulder disability may be a result of another in-service incident.  In an August 2001 VA treatment record, the VA physician noted the Veteran's report that while stationed in Louisiana, he experienced left side chest pain with numbness in his left arm for a few hours while working in an environment with a temperature change of 100 degrees Fahrenheit to 20 degrees Fahrenheit, and similar pain for 10 years on and off.  The Veteran reported that he had ongoing shoulder pain.  It is unclear if the Veteran is claiming that his shoulder pain was related to this incident.  In a November 2014 statement, the Veteran's representative also referred to the Veteran's left shoulder complaint recorded in the August 2001 VA treatment record.  

As noted above, VA treatment records reflect that the Veteran was treated for his left shoulder.  Specifically, in an April 2011 VA treatment record, the occupational therapist diagnosed the Veteran with bilateral shoulder impingement.  The Veteran stated to the therapist that his shoulder injury was due to falling off of a truck in 1995 and lifting a tow bar in 2001.  

Based on the reported history of his claimed left shoulder disability, the Veteran must be afforded an appropriate examination to determine whether there is any relationship between his left shoulder disability and his military service.  See McLendon, 20 Vet. App. 79; Barr, 21 Vet. App. 303.

The examiner must also address whether the Veteran's left shoulder disability is causally related or aggravated beyond the normal course of the condition to by the Veteran's claimed cervical spine disability.  

The evidence of record shows that the Veteran served in the National Guard from July 1996 to June 2003.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty or any period of inactive duty for training (INACDUTRA) where the individual is disabled from an injury incurred in the line of duty.  38 USCA § 101, (24), 38 C. F. R. § 3.6 (a).  Accordingly, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, ACDUTRA or injury incurred in INACDUTRA.  

In the present case, the record does not specify when the Veteran was on ACDUTRA and INACDUTRA.  Further, there is lay evidence of record that indicates that the Veteran may have incurred a left shoulder injury while he was on ACDUTRA with the National Guard.  The Board requests that verification of the Veteran's ACDUTRA and INACDUTRA service be verified.  

Finally, the last VA treatment records associated with the Veteran's claims folder are from August 2014.  Thus, on remand, any outstanding VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder any updated pertinent treatment records from August 2014 to present.

2.  Contact all appropriate sources, including the National Personnel Records Center (NPRC) and the New York Army National Guard, in order to verify the specific dates when the Veteran was on ACDUTRA and INACDUTRA from July 1996 to June 2003.  All verified dates of service and all responses received should be documented in the claims file.  All outstanding service personnel records also should be obtained and associated with the claims file.

Appropriately notify the Veteran if unable to obtain these records. 38 C.F.R. § 3.159(e)(1) .
 
3.  After completion of the above, schedule the Veteran for an appropriate examination with a VA examiner to determine the etiology of any diagnosed cervical spine disability, to include degenerative disc disease.  The entire claims file (i.e. the VBMS efolder, and any relevant medical records contained in the Veteran's Virtual VA efolder) should be made available to and be reviewed by the examiner in conjunction with this request.  The examiner should specifically address the following question:

a.)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed cervical spine disability, to include degenerative disc disease, is related to an incident of military service (including ACDUTRA and INACDUTRA), to include the claimed fall and the repetitive heavy lifting?

b.)  The examiner should also address whether there was arthritis of the cervical spine within a year after any
period of the Veteran's active service. 

4.  After completing the development requested in items 1-3, schedule the Veteran for an appropriate examination to determine the etiology of any diagnosed left shoulder disability, to include as secondary to the Veteran's claimed cervical spine disability.  The entire claims file (i.e. the VBMS efolder, and any relevant medical records contained in the Veteran's Virtual VA efolder) should be made available to and be reviewed by the examiner in conjunction with this request.  

The examiner should specifically address the following questions:

a.)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed left shoulder disability, is related to an incident of military service (including ACDUTRA and INACDUTRA)?

b.)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed shoulder disability, is causally related to the claimed cervical spine disability?

c.)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed shoulder disability, is aggravated beyond the normal course of the condition by the claimed cervical spine disability?

It is imperative that the VA examiner's report reconcile all pertinent evidence of record, including the Veteran's statements and the clinical records.  

The medical opinions should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Upon completion of these actions, and after undertaking any additional development deemed necessary, the AOJ should readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




